     Case 1:21-cv-00163-AWI-EPG Document 28 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    KENNEDY MCDOW,                                    Case No. 1:21-cv-00163-AWI-EPG
11                       Plaintiff,
12           v.                                         ORDER DIRECTING CLERK OF COURT TO
                                                        DISMISS CERTAIN DEFENDANTS IN
13    SHELTER FINANCIAL SERVICES,                       LIGHT OF PLAINTIFF’S NOTICE OF
      LLC, et al.,                                      VOLUNTARY DISMISSAL WITHOUT
14                                                      PREJUDICE
                         Defendants.
15                                                      (ECF NO. 26)
16

17
            On September 17, 2021, Plaintiff Kennedy McDow filed a “respon[se] to denying request
18
     for default against Defendant Shelter Financial Service and RES Recovery, motion to dismiss
19
     without prejudice.” (ECF No. 26). For the reasons given, the Court construes the filing as a notice
20
     of voluntary dismissal without prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21
     I.     BACKGROUND
22
            Plaintiff’s operative complaint is his first amended complaint, which lists the following
23
     Defendants: Shelter Financial Services, LLC; RES Recovery; James Debrum; Alex Roberson;
24
     Merced Police Department; Merced Officer Garcia; and Merced County Sheriff Department.
25
     (ECF No. 10). Generally, the first amended complaint alleges claims stemming from an incident
26
     in which Plaintiff was arrested after he attempted to stop the repossession of his vehicle.
27
            Service has been an issue in this case, with this Court issuing multiple orders noting that
28
                                                        1
     Case 1:21-cv-00163-AWI-EPG Document 28 Filed 09/21/21 Page 2 of 3


 1   certain Defendants have yet to be served and reminding Plaintiff of the 90-day time period for

 2   service provided under Federal Rule of Civil Procedure 4(m). (See ECF Nos. 6, 8, 11, 24). Most

 3   recently, this Court’s September 8, 2021 order denied a request for entry of default against

 4   Defendants Shelter Financial Services, LLC and RES Recovery, concluding that there was no

 5   proof of service in the record. (ECF No. 24).

 6   II.    The Notice of Voluntary Dismissal

 7          Plaintiff’s instant filing responds to the Court’s September 8, 2021 order, generally

 8   recounting his efforts to serve Defendants Shelter Financial Services, LLC and RES Recovery;

 9   acknowledging the Court’s ruling that he has failed to offer proof of service; and requesting that

10   the Court “allow a Dismissal on all parties.” (ECF No. 26, p. 3). Plaintiff’s request implicates a

11   notice of voluntary dismissal without prejudice under Rule 41(a)(1)(A)(i) and thus will be

12   construed as such a notice. Rule 41(a)(1)(A)(i) permits a Plaintiff to dismiss an action without a

13   court order by filing “a notice of dismissal before the opposing party serves either an answer or a

14   motion for summary judgment.”

15          Here, only Defendant Merced Police Department has filed an answer; accordingly, the

16   notice of voluntary dismissal is effective as to all Defendants except Merced Police Department.

17   (ECF No. 14). The Court acknowledges that Defendant Merced County Sheriff Department has

18   filed a motion to dismiss the first amended complaint, which remains pending. (ECF No. 19).

19   However, Plaintiff still has the right to dismiss this case:

20          Under Rule 41(a)(1), a plaintiff has an absolute right voluntarily to dismiss his
            action prior to service by the defendant of an answer or a motion for summary
21          judgment. Even if the defendant has filed a motion to dismiss, the plaintiff may
            terminate his action voluntarily by filing a notice of dismissal under Rule 41(a)(1).
22   Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (internal citation omitted).
23   III.   ORDER
24          Accordingly, given Plaintiff’s notice of voluntary dismissal (ECF No. 26), the Clerk of
25   Court is respectfully directed to terminate from the docket Defendants Shelter Financial Services,
26   LLC, RES Recovery, James Debrum, Alex Roberson, Merced Officer Garcia, and Merced
27   County Sheriff Department as voluntarily dismissed without prejudice.
28
                                                         2
     Case 1:21-cv-00163-AWI-EPG Document 28 Filed 09/21/21 Page 3 of 3


 1          Additionally, the Clerk is directed to reflect the motion to dismiss (ECF No. 19) as no

 2   longer pending on the docket.

 3          Defendant Merced Police Department shall remain a defendant in this case at this time.1

 4
     IT IS SO ORDERED.
 5

 6       Dated:   September 21, 2021                          /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       Should Plaintiff seek to dismiss Defendant Merced Police Department, and thus the remainder
27   of this action, he is directed to Rule 41(a)(1)(A)(ii), which permits a stipulation of dismissal
     signed by all parties who have appeared, and Rule 41(a)(2), which permits a dismissal by a court
28   order on terms that the court considers proper.
                                                         3
